DETAILED ACTION
                                                                                                                                                                                                    
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 05/28/2021 has been entered and fully considered. Claims 1-8 are pending, of which claims 1 and 4-8 are currently amended. No new matter has been added.
In view of the amendment, the previous double patenting rejection is withdrawn, however the previous rejection under 35 USC 103 is maintained and made final.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-298902 A (Hayashi) in view of US 2007/0231593 A1 (Ryu), US 2005/0136312 A1 (Bourgeois) and US 2009/0092872 A1 (Miyazawa).

    PNG
    media_image1.png
    352
    489
    media_image1.png
    Greyscale

Regarding claims 1, 5 and 6, Hayashi discloses a deformation absorption member (elastic body 23, 43, 53, 63) disposed between and abutting an anode side separator (second separator 22, 32) and a cathode side separator (first separator 21, 31) of a fuel cell stack [0024], [0027], [0031], [0043], [0049]. See Fig. 1(b), above.

    PNG
    media_image2.png
    383
    740
    media_image2.png
    Greyscale

Hayashi does not teach the claimed structure of the deformation absorption member. Ryu however teaches a conductive connecting member 1 having a main part 2 (base material) of a shape of a flat plate and a plurality of tongue pieces 3 (raised pieces) arranged at a specific interval upwardly from the main part 2 (raised from one surface of the base material), each of the tongue pieces 3 having a rising part 3a (proximal end) protruding from the main part 2 and a flat part 3b protruding from the rising part 31 (extension portion extending from the proximal 
The combination of Hayashi and Ryu does not teach that the deformation absorption member is joined to one of the separators. Bourgeois however teaches physically bonding, such as by welding or brazing, a flat surface (base material) of a compliant structure 16 (deformation absorption member) to a separator plate 18 on one side thereof [0029], [0030]. See Fig. 2. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to join by welding or brazing the base material of the deformation absorption member of the combination to the anode side separator or the cathode side separator that is located on an opposite side of the deformation absorption member from the one of the cathode side separator and the anode side separator to which the plurality of raised pieces are abutted, because it is known from Bourgeois to join the base material of a deformation absorption 
	The combination of Hayashi, Ryu and Bourgeois does not teach that the base material is joined at a plurality of joining spots having the particularly claimed arrangement such that only a part of the base material is joined and the base material is not joined to the adjacent separator along an entire length of the deformation absorption member in the first direction. Miyazawa however teaches joining portions of the back side of a separator member with an adjacent separator member by welding or brazing, to reduce contact resistance and prevent misalignment, wherein dimensions of each welding portion can be freely determined [0018], [0061]-[0063], [0074]. Linear welded portions and dot welded portions can be provided in any arrangement in accordance with the dimensions of projecting portions of the separators, warping of the separators, and a distribution state of contact portions of the separators, wherein penetration resistance decreases as a welded area ratio increases, but the welded area ratio may be as low as 5% in order to reduce work-hours for welding [0076]-[0080]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the joining between the base plate and the separator as taught by Bourgeois such that only a portion of the back of the deformation absorption member of the combination is joined to the adjacent separator, while choosing appropriate dimensions and arrangements of the welding portions in accordance with dimensions of projecting portions, warping, and a distribution state of contact portions with the separator, and choosing an appropriate ratio of welded area to non-welded area, as taught by Miyazawa, in order to balance decreased resistance with work-hours for welding. Accordingly, it would have been obvious to one of ordinary skill in the art at 
Regarding claim 2, Ryu further teaches that the first one of the plurality of raised pieces (tongue pieces 3) and the adjacent one of the plurality of raised pieces 3 are formed such that the extension portion of the first one of the plurality of raised pieces 3 and the extension portion of the adjacent one of the plurality of raised pieces 3 are aligned in a row along the intersecting direction. See Fig.1.
Regarding claim 3, Ryu further teaches that the extension portion (flat part) of the raised pieces (tongue pieces) may be oriented in either a first direction, as shown in Figs. 1-3, or in an opposite direction, as shown in Fig. 4. Therefore it would have been obvious to one of prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). In an alternative interpretation, it would have been an obvious modification to reverse the orientation of the adjacent one of the plurality of raised pieces. See MPEP 2144.04 VI. A. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Regarding claims 4, 7 and 8, Ryu further teaches that each of the plurality of raised pieces (tongue pieces 3) is formed in a rectangular shape having four corners. See Fig. 1. It further would have been obvious based on the guidance in Miyazawa to form the plurality of joining spots in at least one corner of the four corners of the rectangle shape, adjacent to the proximal end of any one of the plurality of raised pieces.

Response to Arguments
Applicant’s arguments filed 05/28/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the corrugated metal piece of Hayashi is intended to spread laterally, it is noted that this is not a required feature of Hayashi and is not included in all of Hayashi’s embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP 2123.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, the applicant argues that Bourgeois fails to teach that a part of the deformation absorption member is not joined to the adjacent separator, however this feature is taught by Miyazawa.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to apply the teachings of Miyazawa to Bourgeois, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation is found in Miyazawa in paragraphs 
In response to applicant’s argument that there would not have been a reasonable expectation of success in applying Miyazawa’s teachings to a deformation absorption member instead of a separator, it is noted that absolute predictability is not a necessary prerequisite to a case of obviousness, rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342, 83 USPQ2d 1289 (Fed. Cir. 2007); In re O’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988). In this case, Miyazawa’s teachings relating to the welding are based on factors such as reducing contact resistance and preventing misalignment between the components while reducing work-hours, which considerations are not limited only to separators, but also would clearly be applicable to electrically conductive components in general which are welded in a fuel cell. Therefore one of ordinary skill in the art would have found the teachings of Miyazawa to be relevant and easily applicable to the welding of the deformation absorption member to the separator as taught by Bourgeois and Hayashi with a reasonable expectation of success.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin
Please refer also to the response to arguments sections of the non-final rejection mailed 03/08/2021 and the final rejection mailed 07/24/2020, which include further explanations that remain relevant to applicant’s currently presented arguments.
For the above reasons, the previous rejection is being maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727